Title: From John Adams to Alexander Bryan Johnson, 16 December 1822
From: Adams, John
To: Johnson, Alexander Bryan



Dear Sir.
Quincy December 16th. 1822.

I have received your favor of the 7th. If I agree with you, that human knowledge ceases where Metaphysics commence, I must acknowledge that I am indebted to Metaphysics for the knowledge of this truth, After reading Lock and Malbranch, Clarke and Leibnitz, Berckley and Hume, Condilac and Baxter, Stuart & Brown have produced a pritty clear conviction of it.
Your propensity to writing perhaps prevents you from having as many Writs as you wish. I am pritty well informed that you have business as a Lawyer, and might have more, if you were more easily, and constantly to be found.—There is hardly a Poet to be found on record—who has not been made a poet by grief, mortification, Poverty and hunger, and I never knew a Lawyer—who became eminent in his profession without the stimulus of want. You are too happy to be a laborious Lawyer with a lovely Wife, and fine Children, Venerable Parents and an Independent fortune! What motive can you have to be a drudging pack Horse, as I have been, and as your Uncle J. Q. A. has been, and is still.—
If my life and writings should ever be worth enquiring for, I know not what way, any one can take to persue the investigations. I have distroyed no papers but anonymous letters, and letters from Mad-Men; I shall leave all my papers entire, I hope; but the huge Mass of them will present such a bundle of weakness and errour, and petulance that I shudder at the thought of them; But I have one consolation that they will present no crimes, more than the Emperour Napoleon says he committed.
Love to all the Family, we are all well, as is; excepting the incurable distemper old age; your affectionate / Grand Father
John Adams
P.S. I hope neither this letter, nor yours, are last words

